466 So.2d 1132 (1985)
Richard GAZIE and Linda Gazie, His Wife, Appellants,
v.
ILLINOIS EMPLOYERS INSURANCE OF WASSAU, Appellee.
No. 84-226.
District Court of Appeal of Florida, Fourth District.
March 20, 1985.
Rehearings and/or Clarifications Denied April 30, 1985.
*1133 Edward A. Perse of Horton, Perse & Ginsberg, Miami, Thomas & Pearl, Fort Lauderdale, for appellants.
Paula C. Kessler of Pyszka & Kessler, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
This case involves the perennial question of whether the insureds rejected uninsured motorist coverage. Upon application for insurance, the agent informed the insureds that their driving record necessitated coverage through the Joint Underwriting Association. Shortly thereafter the underlying policy was written by State Farm and the excess policy was written by Illinois Employers, the current appellee, who successfully obtained a summary judgment below. We reverse.
The issue which we address is the insureds' claim that the signatures on the written rejection form are forgeries. We have difficulty finding it credible that the alleged forgeries were perpetrated by officers or employees of the excess carrier. Nonetheless, the complaint, pled in several alternatives, does in one count allege that the signatures are forgeries without naming the forgers.
As a consequence, viewing the complaint in the light most favorable to it, as indeed we must, there remains a material issue of fact as to which of the many involved insurance organizations, including the excess carrier, uttered the forgeries or indeed if they were forgeries at all. This material issue of fact remaining unresolved, we must reverse.
REVERSED AND REMANDED.
DOWNEY, LETTS and WALDEN, JJ., concur.